In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-21-00247-CV


                             IN THE INTEREST OF N.A.O., A CHILD

                             On Appeal from the 64th District Court
                                      Hale County, Texas
               Trial Court No. A42858-1908, Honorable Danah L. Zirpoli, Presiding

                                          November 15, 2021
                                                 ORDER
                         Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      In its order of termination, the trial court terminated the parental rights of mother to

N.A.O., a child; appointed father as possessory conservator of N.A.O.; and appointed the

Department of Family and Protective Services as permanent managing conservator of

N.A.O.1 Mother, the Department, and an intervening maternal grandmother, M.S., filed

separate appeals from the order. M.S., however, failed to pay the requisite filing fee.




      1   See TEX. R. APP. P. 9.8.(b) (protection of minor’s identity in parental-rights termination cases).
       By letter of October 14, 2021, the court notified M.S. that the filing fee was overdue

and that unless she was excused from paying court costs under Rule of Appellate

Procedure 20.1, failure to pay the filing fee by October 25 would result in dismissal of the

appeal. To date, M.S. has not paid the filing fee or sought leave to proceed without

payment of court costs.

       Because M.S. has failed to comply with a requirement of the appellate rules and a

notice from the clerk requiring action within a specified time, we dismiss her appeal. See

TEX. R. APP. P. 25.1(b), 42.3(c).

       Mother’s and the Department’s appeals shall continue to disposition.



                                                         Per Curiam




                                             2